Citation Nr: 1043562	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-13 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to accrued benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Two Daughters, B.B. and S.L.


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1940 to July 1945, 
including service in the Asiatic Pacific Theater from December 
1940 to June 1945.  He died in May 1986, and the appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the above claims.  In September 2010, 
the appellant and two of her daughters testified at a hearing 
before the undersigned Veterans Law Judge.  At the time of her 
hearing, the appellant submitted additional evidence in support 
of her claim, accompanied by a waiver of RO consideration.  
Accordingly, the newly submitted evidence will be considered in 
this decision.  See 38 C.F.R. § 20.1304(c).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause of 
the Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  At the time of the Veteran's death in May 1986, he had no 
pending claims for VA benefits.

2.  The appellant first submitted a claim for accrued benefits in 
March 2007, more than twenty years after the Veteran's death.  


CONCLUSION OF LAW

The legal requirements for establishing entitlement to accrued 
benefits are not met. 38 U.S.C.A. § 5121 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.1000(c) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to accrued benefits.  She 
essentially contends that accrued benefits are payable because, 
at the time of his death, the Veteran was service-connected for 
chronic bronchitis, but had not yet received compensation for 
this disability.  Specifically, she has reported that, following 
the Veteran's death, she came across some paperwork showing his 
VA claims file number, and that, upon contacting the RO, was 
informed that the Veteran was "service connect for chronic 
bronchitis at time of death," and was urged to file a claim for 
service connection for the cause of the Veteran's death.  See 
June 2007 statement in support of claim.  In this regard, the 
Board notes that, as discussed in more detail below, the evidence 
of record reveals that the Veteran was not service-connected for 
chronic bronchitis at the time of his death.  However, he had 
been awarded pension benefits based, in part, on his non-service-
connected chronic obstructive pulmonary disease (COPD).  

Under 38 U.S.C.A. § 5121, a proper party is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the Veteran was entitled at the time of his 
death under existing ratings or decisions, or those benefits 
based on the evidence in file at the time of a Veteran's death 
that were due and unpaid preceding such Veteran's death.  See 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Applications for accrued 
benefits must be filed within one year after the date of death.  
38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  Further, in order 
for a claimant to be entitled to accrued benefits, the Veteran 
must have had a claim pending at the time of his death for such 
benefits, or else be entitled to them under an existing rating or 
decision.  38 U.S.C.A. §§ 5101(a), 5121(a) (West 2002); Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998). 

In the instant case, the Veteran died in May 1986.  The appellant 
filed a formal claim for dependency and indemnity compensation 
(DIC) benefits, which also constitutes a claim for accrued 
benefits where applicable, in March 2007.  As such, the record 
reveals that the appellant filed her claim for accrued benefits 
more than twenty years following the Veteran's death.  
Accordingly, because she filed her claim after the one year time 
limit had expired, her claim for accrued benefits must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Moreover, even if the appellant's claim had been received in a 
timely manner, there is no basis for allowance of accrued 
benefits in this case.  In this regard, the Board notes that the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has concluded that, for a surviving spouse to be 
entitled to accrued benefits, "the Veteran must have had a claim 
pending at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."  Jones 
v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Moreover, the 
Federal Circuit reiterated that, as stated in its earlier 
decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996), 
"a consequence of the derivative nature of the surviving 
spouse's entitlement to a Veteran's accrued benefits claim is 
that, without the Veteran having a claim pending at the time of 
death, the surviving spouse has no claim upon which to derive his 
or her own application."  Id. at 1300.  In this case, there is 
simply no evidence of record showing that the Veteran had a claim 
for VA benefits pending at the time of his death, and as such, 
the appellant has no claim upon which to derive her own 
application for accrued benefits.  Accordingly, even if the 
appellant had timely filed her DIC claim, because there is no 
legal basis for her claim for accrued benefits, this claim must 
be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Because the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 Vet. 
App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit).  Moreover, the Board notes that, in the 
circumstances of this case, where there is no legal basis for 
eligibility for accrued benefits, a remand for additional 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the appellant are to be avoided).


ORDER

Entitlement to accrued benefits is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
appellant's claim so that she is afforded every possible 
consideration.  
 
The appellant contends that service connection for the Veteran's 
cause of death is warranted.  She essentially asserts that, prior 
to his death, the Veteran suffered from respiratory conditions 
that she believes were incurred in service.  Specifically, she 
contends that the Veteran's post-service COPD and bronchogenic 
carcinoma (i.e., the cause of death and other significant 
condition listed on his death certificate) were causally related 
to a) the conditions of the Veteran's service in the South 
Pacific, and/or b) several episodes of malaria during service.  
See June 2007 statement in support of claim, October 2007 notice 
of disagreement, and September 2010 Board hearing transcript.  
In this regard, the Board again notes that, while the Veteran was 
in receipt of pension benefits based, in part, on his nonservice-
connected COPD, he was not service-connected for COPD or 
bronchogenic carcinoma at the time of his death.  

At the outset, the Board notes that, to date, the appellant has 
not been provided with notice consistent with Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  In this regard, the Board points out 
that, in the context of a claim for DIC benefits, 38 C.F.R. § 
5103(a) notice must include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of his 
or her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Id. at 352-53. 

The Board acknowledges that, in May 2007, the RO attempted to 
provide the appellant with adequate notice of the elements 
necessary to substantiate her claim for benefits.  Significantly, 
however, this letter did not include a statement of the 
conditions for which the Veteran was service connected at the 
time of his death (i.e., left thigh scar), or an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Given the 
deficiencies in the May 2007 letter, notice compliant with 38 
U.S.C.A. § 5103(a) and Hupp should be issued before the Board 
renders a decision in this case. 

Finally, the Board notes that, prior to his death, the Veteran 
indicated that he had filed for Social Security Administration 
(SSA) disability benefits in June 1979, which he began receiving 
in February 1980.  See October 1979 statement and March 1980 
Statement of Income and Net Worth.  To date, however, no efforts 
to obtain a complete copy of the Veteran's SSA records have been 
made.  In this regard, the Board notes that the question of 
whether the Veteran's SSA records contain evidence relevant to 
the claim cannot be resolved without a review of those records.  
As such, these records must be obtained on remand.  38 C.F.R. 
§ 3.159(c)(2); see also Murinscak v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Send the appellant and her representative 
corrective notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes (1) a 
statement of the conditions for which the 
Veteran was service-connected at the time of 
his death (i.e., left thigh scar); and (2) an 
explanation of the evidence and information 
required to substantiate a DIC claim based on 
a condition not yet service-connected, in 
accordance with Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  

2.  Make arrangements to obtain copies of all 
documents or evidentiary material pertaining 
to the Veteran's application(s) for SSA 
disability benefits filed in 1979 and/or 
1980.   If these records are not available, a 
negative reply must be provided.

3.  Finally, readjudicate the appellant's 
claim on appeal.  If the benefit sought on 
appeal is not granted in full, provide the 
appellant and her representative with a 
supplemental statement of the case and allow 
an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


